[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-16127         ELEVENTH CIRCUIT
                                                         JUNE 17, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                            CLERK

                   D.C. Docket No. 08-02092-CV-T-23-MAP

DAVID BENNETT,

                                                          Plaintiff-Appellant,

                                      versus

METROPOLITAN LIFE INSURANCE COMPANY,

                                                          Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 17, 2010)

Before BARKETT, HULL and COX, Circuit Judges.

PER CURIAM:

      Plaintiff David Bennett worked as a refrigeration technician for Ingersoll-Rand

Company, which provides long-term disability benefits to its employees through a
plan administered by Defendant Metropolitan Life Insurance Company (“MetLife”).

The plan provides a monthly benefit to an employee who suffers from a long-term

disability. An employee is disabled under the plan if he or she requires the regular

care of a doctor due to an injury or sickness and is unable to perform the material

duties of any gainful work for which he or she is reasonably qualified. After twenty-

four months of payments, an employee will no longer be considered disabled if he or

she has not been approved to receive Social Security Administration benefits due to

disability or age. The plan also provides, “[i]f you do not receive Social Security

Benefits after 30 months following your disability, your Long Term Disability

Benefits will end. However, you have one additional year to obtain Social Security

Benefits. If such Social Security Benefits are approved and received within 12

months, your Long Term Disability Benefits are reinstated.” (R.1-1 Ex. A at 16.)

      To receive benefits, an employee must submit a written claim during the

“elimination period,” defined as the 180 days after the first day of disability. The

employee must provide proof of the claim within ninety days after the end of the

elimination period. “If notice or proof is not given on time, the delay will not cause

a claim to be denied or reduced as long as the notice or proof is given as soon as

possible.” (Id. at 15.) But, “[n]o lawsuit may be started more than 3 years after the

time proof must be given.” (Id.)

                                          2
      In September 2002, Bennett sustained an on-the-job injury and stopped

working for Ingersoll-Rand. He submitted a claim for long-term disability benefits,

which MetLife approved. MetLife paid benefits to Bennett for twenty-four months,

beginning on March 29, 2003, and ending on March 28, 2005. It stopped paying

benefits because Bennett had not been approved to receive Social Security disability

benefits within twenty-four months after first receiving payments. On August 15,

2005, Bennett filed an administrative appeal of the denial of benefits. On September

8, 2005, MetLife affirmed the denial of benefits and explained in a letter: (1) that

Bennett’s medical history failed to support a finding that he was disabled because he

could perform a sedentary-to-light occupation; (2) that Bennett failed to meet the

plan’s definition of disabled because he had not been approved to receive Social

Security Disability benefits; and (3) that he had exhausted administrative remedies

and could pursue a civil action under the Employee Retirement Income Security Act

of 1974 (“ERISA”) if he so desired. On June 6, 2008, Bennett submitted to MetLife

a “Request for Case Reinstatement,” which stated that he had recently been approved

to receive Social Security disability benefits. On June 27, 2008, MetLife denied the

request for reinstatement in a letter, which explained that MetLife had previously

reviewed and properly denied his claim. On October 20, 2008, Bennett filed this




                                          3
action in the United States District Court for the Middle District of Florida to recover

long-term disability benefits under ERISA.

      MetLife moved for summary judgment, which the district court granted. The

court held that Bennett’s claim was barred by a reasonable three-year contractual

limitation period contained in the plan and that MetLife correctly denied Bennett’s

claim for benefits. Bennett appeals; he argues that the court erred in concluding that

his claim is time barred under the plan’s limitation period. In the alternative, he

argues that even if his claim is barred by the plan’s limitations period, that provision

is unreasonable and/or unconscionable.

      ERISA does not provide its own statute of limitations. Courts either borrow a

closely analogous state limitations period, or they apply a contractually agreed upon

period, provided it is reasonable. Northlake Reg’l Med. Ctr. v. Waffle House Sys.

Employee Benefit Plan, 160 F.3d 1301, 1303 (11th Cir. 1998). The policy in this case

provided for a three-year limitations period, which is reasonable under our precedent.

See id. at 1304 (holding that a ninety-day limitation provision was enforceable). It

bars any lawsuit filed more than three years after “the time proof must be given.”

Applying the plain language of the plan, the limitations period bars any action by




                                           4
Bennett filed after June 27, 2006.1 (R.1-1 Ex. A at 15.) Bennett filed this action on

October 20, 2008, more than two years after the limitations period expired. Bennett

argues that his claim is not barred because: (1) the elimination period began on the

date MetLife first denied his claim, March 28, 2005, and his claim accrued on June

27, 2008, when MetLife denied the claim for the last time; (2) the plan permits late

notice of a proof of a claim if it is given “as soon as possible” and Bennett satisfied

this provision by providing MetLife notice that he had been approved to receive

Social Security benefits soon after receiving a favorable Social Security Disability

decision; and (3) a rider amended the plan to displace the contractual limitations

period. After review of the record, we agree with the district court’s analysis

concluding that these arguments conflict with the unambiguous language of the plan

and that Bennett’s claim is barred by the contractual limitations period. (R.1-28 at

3 n.1; 6-7.)

       Bennett also argues that the contractual limitations period is unreasonable

and/or unconscionable because it runs while benefits are being paid and while the

Social Security Administration considers a claimant’s Social Security disability claim.


       1
        Bennett’s disability and the 180-day elimination period began on September 30, 2002. The
elimination period ended on March 29, 2003. The plan states that proof of a claim must be
submitted within ninety days following the end of the elimination period, no later than June 27,
2003, in Bennett’s case. The limitations period bars actions filed more than three years after this
date.

                                                5
According to Bennett, the district court’s interpretation of the plan permits a denial

of benefits to Bennett “on the basis that the Social Security Administration took too

long to make its determination that he was disabled.” We consider whether the

limitations period is unreasonable and/or unconscionable in light of the facts and

circumstances of Bennett’s case. Bennett sustained his injury in September 2002, but

did not submit a claim for Social Security disability benefits until April 2005. Given

Bennet’s delay in seeking Social Security disability benefits, we agree with the

district court’s analysis concluding that the plan is neither unreasonable nor

unconscionable as applied to the facts of this case. (R.1-28 at 9-10.) Therefore, we

hold that the district court did not err in holding that Bennett’s claim is barred by the

plan’s three-year contractual limitation.

      AFFIRMED.




                                            6